DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 appears to have a typo and it is believed the claim should recite, “…the cam drive which is formed in the wall of the tubular bore…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 4-5 recites, “the filtration media defines a hollow chamber, and the end fitting has a tubular bore extending from it”. It is unclear from the wording of the claim if the tubular bore extends from the end fitting or from the hollow chamber. For examination purposes the tubular bore is assumed to extend from the end fitting.

Claim 25 recites the limitation "the wall of the tubular bore" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a wall of the tubular bore”.
Claim 25 recites the limitation "the end of the filter element" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim. Line 1-2 of claim 25 recites an end fitting at one end of the filter element which would imply at least one other end of the filter element. Therefore it is unclear to which end of the filter element lines 13-14 are referring. For examination purposes the claim is assumed to recite, “the one end of the filter element”.
Claim 25 recites the limitation "the end of the bore" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an end of the tubular bore”.
Claim 26 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the tubular bore”.
Claim 29 recites the relationship between the minimum internal diameter of the female thread in relation to a maximum external diameter of a lug provided on the mount. The mount is not positively recited as part of the invention of claims 25 and 28, from which claim 29 depends. Therefore, the metes and bounds of the claim are unclear 
Claim 30 recites the limitation "the surface of the end fitting" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a surface of the end fitting”.
Claim 30 recites the limitation "the bore" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the tubular bore”.
Claim 31 recites, “the link element having one of a lug and an inclined ramp surface which is arranged around the axis, and the filter element having the other of the lug and the inclined ramp surface and in which the lug and the ramp surface form a cam drive”. Claim 25 recites, “a component of a cam drive, which comprises a lug and an inclined ramp surface which is arranged around the axis of the tubular bore, is formed in a wall of the tubular bore so that it can engage the other component of the cam drive which is provided on the mount”. Claim 25 already recites the filter element having one part of the cam drive and thus the recitation in claim 31 appears to be redundant, however, it is unclear if applicant is reciting additional cam drive elements on top of what is already recited in claim 25. For examination purposes it is assumed the mount recited in claim 31 has “the other component of the cam drive” (line 10-11 of claim 25) and the filter element has “a component of a cam drive” (line 8 of claim 25).
Claim 31 recites the limitation "the ramp surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the inclined ramp surface”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell US 2002/0162782.

	Claim 25, Maxwell teaches a filter element (12) comprising a filtration media (93) and an end fitting (122, 96, 312) at one end of the filter element, the end fitting capable of making a sealed connection with a mount, the filtration media defines a hollow chamber, and the end fitting has a tubular bore (128, 114, 118) extending from the end fitting in a direction toward the hollow chamber which defines an axis and is open for fluid flow at the end fitting, and in which a component of a cam drive (the thread 120 forming a lug or conversely an inclined ramp surface) is formed in a wall of the tubular 
	Claims 26-28 and 30, Maxwell further teaches the wall of the tubular bore in which the female thread is formed has an internal circumference and the female thread extends continuously around the entire internal circumference (fig. 2, 8); the female thread describes a minimum internal diameter measured from crest to crest of the thread, and in which a part of the wall of the tubular bore in which the component of the cam drive is formed describes a maximum internal diameter which is less than the minimum internal diameter described by the female thread (fig. 2); the component of the cam drive formed in the wall of the tubular bore is the inclined ramp surface, the thread forming an inclined ramp surface (fig. 2); and a sealing member (134) protrudes from a surface of the end fitting which defines the tubular bore in the end fitting and extends continuously around the tubular bore, the material of the sealing member being more deformable than the material which defines the tubular bore (fig. 2, paragraph 34-39).
	Claim 29, Maxwell further teaches the female thread describes a minimum internal diameter which is greater than a maximum external diameter described by the inclined ramp surface of the component of the cam drive in the wall of the tubular bore (fig. 2). Therefore, the minimum internal diameter of the female thread will inherently be greater than a maximum diameter of a portion of a lug provided on a mount that is intended to engage with the inclined ramp surface.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,045,349		Humbert, Jr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778